Citation Nr: 1014041	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  03-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine. 


REPRESENTATION

Appellant represented by:	Relinda Louisy, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran had active service from November 1954 to November 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
New York, New York, Regional Office (RO) which denied service 
connection for rheumatoid arthritis.  In May 2004, the Board 
remanded the Veteran's claim to the RO for additional action.  
In December 2005, the Board recharacterized the issue on 
appeal as entitlement to service connection for arthritis of 
the lumbar spine and remanded the Veteran's claim to the RO 
for additional action.  

In March 2007, the Board denied service connection for 
arthritis of the lumbar spine.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In May 2008, the Court granted the Parties' Joint Motion for 
Remand and remanded the Veteran's appeal to the Board for 
additional action.  In September 2008, the Board remanded the 
Veteran's appeal to the RO for additional action.  

In July 2009, the Board again denied service connection for 
arthritis of the lumbar spine.  The Veteran subsequently 
appealed to the Court.  

In January 2010, the Court granted the Parties' Joint Motion 
for Remand and remanded the Veteran's appeal to the Board for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In January 2010, the Court granted the Parties' Joint Motion 
for Remand and 


remanded the Veteran's claim of entitlement to service 
connection for arthritis of the lumbar spine to the Board for 
additional action as directed by the Joint Motion.  The Joint 
Motion conveys that the Veteran should be afforded an 
examination for compensation purposes which addresses "the 
Appellant's inservice diagnosis of chronic low back pain and 
statements regarding continuity of symptomatology."  
Therefore, the Board has no discretion and must remand the 
instant appeal for compliance with the Court's January 2010 
Order granting the Parties' Joint Motion to Remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 
Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding 
that the duty to ensure compliance with the Court's order 
extends to the terms of the agreement struck by the Parties 
that forms the basis of the Joint Motion to Remand).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and etiology 
of the Veteran's lumbar spine disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If possible, the 
evaluation should be conducted by an 
examiner other than that who conducted 
the January 2006 and April 2009 VA 
examinations.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic lumbar spine disorder had its 
onset during active service; is 
etiologically related to the Veteran's 
inservice low back pain diagnosis; or 
otherwise originated during active 
service.  The examiner must provide a 
rationale for all opinions expressed and 
specifically address the Veteran's 
statements as to the continuity of his 
low back symptomatology.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
arthritis of the lumbar spine.  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 

	(CONTINUED ON NEXT PAGE)


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

